UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
CHRISTOPHER SANDERS,                      )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 06-1411 (PLF)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
            Defendants.                   )
_________________________________________ )


                           MEMORANDUM OPINION AND ORDER

               On October 1, 2013, the Court ordered the parties to file supplemental

memoranda regarding the parties’ pending cross-motions for summary judgment. The parties

filed their respective memoranda on November 12, 2013. On November 3, 2014, however,

plaintiff filed an unsolicited “Notice of Supplemental Authority.” In addition to notifying the

Court of recent potentially relevant court decisions, the Notice contains significant legal

argument and appears to be more a supplemental memorandum of law than a “notice.”

               Neither the Federal Rules of Civil Procedure nor the Local Rules of this Court

provide for the filing of supplemental authorities. In practice, however, this Court has allowed

notices of supplemental authority to be filed without leave of court, provided that such notices

are limited. Cf. FED. R. APP. PRO. 28(j) (A party may file a letter “setting forth the citations” and

“stat[ing] the reasons for the supplemental citations” in 350 words or less). But “[a] surreply

may be filed only by leave of Court, and only to address new matters raised in a reply to which a

party would otherwise be unable to respond.” United States ex rel. Pogue v. Diabetes Treatment
Ctrs. of Am., Inc., 238 F. Supp. 2d 270, 276-77 (D.D.C. 2002). Plaintiff did not request such

leave.

               Although plaintiff has filed an impermissible surreply, the Court, in its discretion,

will not strike plaintiff’s Notice of Supplemental Authority. Defendants instead will be given the

opportunity to respond to plaintiff’s arguments, in a brief of similar length, to be filed on or

before November 21, 2014.

               Accordingly, for the foregoing reasons, it is hereby

               ORDERED that defendants shall file their response to plaintiff’s Notice of

Supplemental Authority [Dkt. No. 125] on or before November 21, 2014.

               SO ORDERED.

                                               /s/____________________________
                                               PAUL L. FRIEDMAN
DATE: November 6, 2014                         United States District Judge